Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: circuitry in claim 8. The functional language is: configured to control a ratio of intake air flow rates in the plurality of air intake fans according to a state of a seated occupant.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 8 are rejected under 35 U.S.C. 102 as being anticipated by Shigeyuki (JP 2013-147129, machine translation attached).
Regarding claim 1, Shigeyuki discloses: 
a cooling system (fig. 1) [par. 001, line 1] comprising:
a plurality of air intakes (10L, 10R) separately formed near seats (40D, 40P) disposed side by side inside a vehicle(fig. 1);
a plurality of air intake fans configured to individually take in air through the plurality of air intakes (fig. 1) [par. 0044, lines 1-4];
a duct (20L, 20R) provided to guide the air taken in by the plurality of air intake fans to a battery (30) (fig. 1) [par. 0044, lines 1-4]; and
an intake-air controller (the “intake air volume control means” is read as the controller) configured to control a ratio of intake air flow rates in the plurality of air intake fans according to a state of a seated occupant [par. 0020] (it is noted, Shigeyuki clearly discloses that the intake air flow rates –not exceeding a first upper limit value W1 of air, and a second upper limit value W2 of air- are controlled depending on determining if there is an occupant in the seat in the vicinity of an intake port -10L, 10R-, or not, this is, a state of a seated occupant, as claimed).
Regarding claim 3, Shigeyuki discloses: 
the intake-air controller (intake air volume control means”) controls the ratio of the intake air flow rates in the plurality of air intake fans so that a total of the intake air flow rates in the plurality of air intake fans is within a predetermined range [par. 0040 and par. 0045, lines 1-5] (it is noted, the intake air flow rate does not exceed the predetermined second upper limit value W2).



Regarding claim 8, Shigeyuki discloses: 
a cooling system (fig. 1) [par. 001, line 1] comprising:
a plurality of air intakes (10L, 10R) separately formed near seats (40D, 40P) disposed side by side inside a vehicle(fig. 1);
a plurality of air intake fans configured to individually take in air through the plurality of air intakes (fig. 1) [par. 0044, lines 1-4];
a duct (20L, 20R) provided to guide the air taken in by the plurality of air intake fans to a battery (30) (fig. 1) [par. 0044, lines 1-4]; and
circuitry (the “intake air volume control means” is read as circuitry) configured to control a ratio of intake air flow rates in the plurality of air intake fans according to a state of a seated occupant [par. 0020] (it is noted, Shigeyuki clearly discloses that the intake air flow rates –not exceeding a first upper limit value W1 of air, and a second upper limit value W2 of air- are controlled depending on determining if there is an occupant in the seat in the vicinity of an intake port -10L, 10R-, or not, this is, a state of a seated occupant, as claimed).

Allowable Subject Matter
Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763